Citation Nr: 1736349	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post-operative residuals of a right wrist fracture, to include whether a September 2011 decision which terminated a 50 percent prestabilization rating was proper.

2.  Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling for the period from December 1, 2011, to July 28, 2014.

3.  Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling for the period from July 29, 2014.

4.  Entitlement to a compensable disability rating for residual scar of status-post cyst excision of right thigh.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2006 to March 2010, including service in Iraq from October 2006 to November 2007; and his decorations include the Iraq Campaign Medal with campaign star.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the RO that, in pertinent part, terminated a 50 percent prestabilization rating and assigned a 10 percent disability rating for post-operative residuals of a right wrist fracture; assigned a separate 10 percent disability rating for degenerative disc disease of the lumbar spine; and assigned a separate 0 percent (noncompensable) disability rating for residual scar of status-post cyst excision of right thigh.  The Veteran timely appealed.

In February 2015, the RO increased the disability evaluation to 20 percent for degenerative disc disease of the lumbar spine, effective July 29, 2014.  Because increased evaluations are available for degenerative disc disease of the lumbar spine both prior to and from July 29, 2014, and the Veteran is presumed to seek the maximum available benefit for a disability, each of these claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2017, the Veteran testified during a hearing before the undersigned in Washington, D.C.  At that time the Veteran had a conversation with his representative and elected to proceed without a representative.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

Consistent with the Veteran's testimony and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for service-connected degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO assigned a 50 percent prestabilization rating for service-connected disabilities, effective from the day following the date of discharge in March 2010.

2.  In February 2011, the RO requested three examinations of the Veteran to be accomplished-pursuant to which the Veteran was examined and residuals of each service-connected disability were separately evaluated.

3.  The Veteran's post-operative residuals of a right wrist fracture have been manifested primarily by complaints of pain with activities and use, limited motion, weakness, and functional loss due to pain during flare-ups; ankylosis or bony fixation is not demonstrated.

4.  The Veteran's residual scar of status-post cyst excision of right thigh has been manifested primarily by one superficial scar that is neither painful nor unstable, and measures less than 929 square centimeters; loss of function of the body part affected has not been demonstrated.


CONCLUSIONS OF LAW

1.  Termination of a 50 percent prestabilization rating was proper.  38 C.F.R. § 4.28 (2016).

2.  The criteria for a disability rating in excess of 10 percent for post-operative residuals of a right wrist fracture are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5214, 5215 (2016).

3.  The criteria for a compensable disability rating for residual scar of status-post cyst excision of right thigh are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7802, 7804, 7805 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a January 2010 (pre-discharge) letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of a prestabilization rate and increased evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of wrist pain and scar features.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

A. 
 Prestabilization Rating

Pursuant to 38 C.F.R. § 4.28, a 50 percent rating may be assigned, in lieu of ratings prescribed elsewhere, for disability from any disease or injury where there are unhealed or incompletely healed wounds or injuries, or where material impairment of employability is likely.  A 100 percent rating may be assigned, in lieu of ratings prescribed elsewhere, for disability from any disease or injury where there is an unstabilized condition with severe disability, or substantially gainful employment is not feasible or advisable.

Prestabilization ratings are for assignment in the immediate post-discharge period, and a VA examination is not required prior to assigning a prestabilization rating.  However, prestabilization ratings may be changed to a regular schedular rating at any time, so long as a VA examination is requested to be accomplished no earlier than six months following, nor more than 12 months following discharge from service.  38 C.F.R. § 4.28 (Note 1).

Here, in an April 2010 rating decision, the RO granted service connection and assigned a 50 percent prestabilization rating based on wounds or injuries that remained symptomatic for post-operative residuals of a right wrist fracture, for degenerative disc disease of the lumbar spine, and for residual scar of status-post cyst excision of right thigh-effective from the day following the date of discharge in March 2010.  The RO specifically indicated that the assigned evaluation was not considered permanent, and was subject to a future review examination.

Within twelve months following the Veteran's discharge from active service, a February 2011 "Examination Request Worksheet" indicates that the RO requested three examinations for the Veteran.  The Veteran was notified in April 2011 and was examined in May 2011. 

In a May 2011 rating decision, the RO terminated the 50 percent prestabilization rating; and assigned separate ratings for each service-connected disability in accordance with regular schedular criteria.

In view of the above, the Board finds that the 50 percent prestabilization rating was meant to be temporary; that the Veteran had undergone appropriate VA examinations; and that residuals of each service-connected disability were separately evaluated.  As such, termination of the 50 percent prestabilization rating was indeed proper.  38 C.F.R. § 4.28.

B.  Post-Operative Residuals of a Right Wrist Fracture

In this case, service connection has been established for post-operative residuals of a right wrist fracture.  The RO currently assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215, pertaining to limitation of motion of the wrist.  The Board notes that the Veteran is right-hand dominant.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

Pursuant to Diagnostic Code 5215, a maximum 10 percent evaluation is warranted for either the major or minor extremity if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Historically, the Veteran fell on his right wrist in active service and later underwent surgery.  His service treatment records, dated in December 2009, show a history of non-union right scaphoid with recent open reduction internal fixation with vascularized bone grant.  X-rays taken in January 2010 revealed that the fracture was not healed.  

A pre-discharge examination in March 2010 revealed pain during active ranges of motion, and limited motion.  Tenderness and decreased sensation of the right wrist were noted.  There was no ankylosis of the right wrist, and no prosthetic implants.  Additional functional loss was noted due to pain, weakness, fatigue, and lack of endurance after repetitive use.  X-rays taken in March 2010 revealed a screw traversing a fracture through the mid scaphoid; the screw was intact with no evidence of loosening.  There was a remote fracture through the mid scaphoid.  The fracture line was still visible, and there was sclerosis on each side of the fracture, without any definite union of the fracture fragments.  Soft tissues were unremarkable.  The diagnosis in March 2010 was fracture of the right carpal scaphoid with nonunion.

Records show that possible revision surgery with bone graft was recommended in June 2010; however, the Veteran was then not interested in further surgery.

During a May 2011 VA examination, the Veteran reported chronic pain in his right wrist, which was worse on forceful grasping and lifting heavy weight.  Current medications included oxycodone twice daily with moderate response and no side effects.  The Veteran reported no episode of flare-up, and reported that he did not use any assistive device or brace.

Examination in May 2011 revealed a well-healed surgical scar.  Examination of the bones revealed no obvious clinical evidence of bone deformity, angulation, loss of bone, malunion, nonunion, loose motion, or false joint clinically.  There was no evidence of infection.

Ranges of motion of the right wrist in May 2011 were to 40 degrees on dorsiflexion, to 50 degrees on palmar flexion, to 10 degrees on radial deviation, and to 20 degrees on ulnar deviation.  The examiner noted no pain on ranges of motion performed, and no additional loss of motion on repetitive use.  Nor was there evidence of additional loss of ranges of motion after repetitive use due to pain, weakness, fatigue, lack of endurance, or incoordination.  Weightbearing joints were not applicable, and there was no ankylosis.  

In October 2011, the Veteran reported that his dealing with pain and being able to perform his occupational duties were daily struggles.  He reportedly still experienced pain and wore a brace daily, and reported that the pain increased by his working ten-hour days at a warehouse and moving boxes.  The Veteran also reported having pain while writing papers for college courses.

The report of a July 2014 VA examination reflects that the Veteran wore a splint at work for support of his wrist.  He reported having flare-ups of wrist pain during cold weather and with any use of his right wrist.  Ranges of motion of the right wrist were to 20 degrees on palmar flexion and to 10 degrees on dorsiflexion.  Pain was noted at the extremes of each motion.  There was no additional loss of ranges of motion following repetitive use testing.  Contributing factors of functional impairment included less movement than normal, weakened movement, and pain on movement.  Localized tenderness or pain on palpation of the joints or soft tissues of the right wrist were noted.  Muscle strength testing was 4/5, described as active movement against some resistance.  There was no ankylosis.  Residual signs or symptoms of the right wrist surgery included pain and decreased ranges of motion.  Surgical scars measure 8 centimeters on the dorsum of right wrist, and 7 centimeters on the volar surface of right wrist.

The July 2014 examiner noted that the Veteran worked as a railroad conductor, and that his job at times required him to help with bags; and that lifting the bags caused increased pain in his right wrist.  The Veteran also reported that, at times, he did not have the strength in his right wrist to lift.  X-rays taken in July 2014 revealed a healed openly reduced fracture of the scaphoid carpal bone, and a possible old fracture across the articular surface of the radius.

The July 2014 examiner also noted that the Veteran experienced increased pain in the right wrist triggered by certain activities, such as weather and any use of the right wrist.  He reportedly had to stop the activity, rest, change positions, stretch, and take medication.  The examiner opined that flare-ups significantly impact the functioning of the right wrist due to pain.

In April 2015, the Veteran reported that there was a type of pin inside his wrist, which stopped his wrist from moving at a certain point.  He also reported pain on a daily basis.

In June 2017, the Veteran testified that he had pain in his right wrist, which became worse with use of his right wrist and hand; and that he could barely even move his right wrist.

Based on the Veteran's demonstrated limitation of motion of the right wrist, and findings of weakened movements and evidence of painful motion, the Veteran appropriately has been assigned a 10 percent disability rating under Diagnostic Code 5215.  However, even considering functional loss due to pain and other factors, more than the maximum 10 percent assignable under Diagnostic Code 5215 simply is not possible, as a higher evaluation is not assignable on any basis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In order for the Veteran to receive a disability rating in excess of 10 percent for his post-operative residuals of a right wrist fracture, he would have to meet the criteria under Diagnostic Code 5214 for ankylosis (i.e., bony fixation) of the wrist.  The medical evidence establishes limited motion and weakened motion of the Veteran's right wrist; there is no specific finding of bony fixation.  Moreover, examinations in March 2010, in May 2011, and in July 2014 revealed no ankylosis. 

In reaching this determination, the Board has considered the testimony regarding functional impairment.  The testimony is credible.  However, the current evaluation contemplates pain and essentially no remaining functional motion (and the absence of ankylosis).  The testimony, when accepted as true, does not provide a basis for a higher evaluation,

Lastly, no examiner has found that the surgical scars in the right wrist region are tender or painful, or cause any functional impairment to warrant a separate, compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.  

Given the nature of the Veteran's disability, the Board finds that there is no other potentially applicable diagnostic code pursuant to which a rating in excess of 10 percent could be assigned.

C.  Residual Scar of Status-Post Cyst Excision of Right Thigh

Service connection has been established for residual scar of status-post cyst excision of right thigh.  The RO currently assigned a 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7802, pertaining to superficial scars.

A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one that is not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, (Note 3). 

Pursuant to Diagnostic Code 7805, disabling effects not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, and 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Here, the objective evidence does not support a compensable disability rating on the basis of scars.

Service treatment records show that the Veteran was a horse platoon member in active service; and that he developed a cystic mass in the medial proximal right thigh, which interfered with riding a horse.  Minor surgery was conducted, and the cyst was excised.

The report of a March 2010 VA examination reflects that the scar on the right thigh measured approximately 4 centimeters by 0.5 centimeters.  It was well-healed, and there were no symptoms in the scar.  Nor was there pain, skin breakdown, or other problems associated with the scar; and the scar did not affect daily activities or employment.  The examiner found that the scar was superficial, and that there was no soft tissue damage.  Nor was there any limitation of motion or function because of the scar.

Another VA examiner in May 2011 indicated that the scar on the inner part of the right thigh was approximately one inch in length and about one-quarter of an inch in width, and that it was non-linear.  On palpation, the scar was not painful; there was no skin breakdown.  The scar was superficial, and did not cause any kind of limitation.  There was no inflammation, edema, or keloid formation.

Examination in July 2014 revealed that the scar on the right thigh measured approximately one centimeter in length by 0.1 centimeter in width.  The scar resulted in no limitation of function.  There were no signs or symptoms, or other pertinent physical findings associated with the scar.

In June 2017, the Veteran testified that the scar was just there, and that it did not bother him or cause any problems.

The objective evidence reflects that the Veteran's service-connected residual scar of status-post cyst excision of right thigh has been manifested primarily by a superficial, non-linear scar of less than 929 square centimeters; and the scar was neither painful nor unstable.  Solely on the basis of this one scar, the evidence does not meet the criteria for a compensable disability rating either under Diagnostic Code 7802 or 7804.  No examiner had indicated that the scar was poorly nourished with repeated ulcerations or unstable.  Loss of function of the body part affected has not been demonstrated; no other diagnostic codes are applicable.

Thus, the evidence is against the grant of a compensable disability rating for residual scar of status-post cyst excision of right thigh.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

D.  Disability Ratings

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)



ORDER

A disability evaluation in excess of 10 percent for post-operative residuals of a right wrist fracture is denied.

A compensable disability evaluation for residual scar of status-post cyst excision of right thigh is denied.


REMAND

Degenerative Disc Disease of the Lumbar Spine 

In June 2017, the Veteran testified that he had undergone emergency surgery on his lumbosacral spine at Christiana Hospital in November 2016.  The RO or VA's Appeals Management Office (AMO) should specifically seek the Veteran's authorization for release of treatment records pertaining to his lumbosacral spine.

Here, the Veteran contends that his service-connected degenerative disc disease of the lumbar spine is more severe than currently rated; and warrants an increased disability rating.  

Records show that the Veteran last was afforded a VA examination to evaluate the severity of his service-connected degenerative disc disease of the lumbar spine in August 2014.  At that time the Veteran reported that he had neither injections nor procedures conducted on his spine.  There was neither evidence of radiculopathy, nor evidence of bowel or bladder problems.  No incapacitating episodes were reported.  Since then, the Veteran has described a worsening of the disability.

As noted above, the Veteran testified that he underwent emergency surgery on his lumbosacral spine because of numbness affecting his waist and lower extremities.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Under these circumstances, VA cannot rate the service-connected degenerative disc disease of the lumbar spine without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to the Veteran's lumbosacral spine from Christiana Hospital and from the Veteran's private physician, dated from November 2016 to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMO is unable to secure such records, the RO or AMO must notify the Veteran and (a) identify the specific records the RO or AMO is unable to obtain; (b) briefly explain the efforts that the RO or AMO made to obtain those records; (c) describe any further action to be taken by the RO or AMO with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from September 2014 forward; and associate them with the Veteran's claims file.

3.  Afford the Veteran a VA examination, for evaluation of the service-connected degenerative disc disease of the lumbar spine and for any functional impairment, including during flare-ups.

The examiner should specifically report the ranges of motion of the thoracolumbar spine.  Ranges of motion testing should be conducted in active motion, passive motion, weight-bearing, and non-weight-bearing; and all results reported.  If any such testing is not warranted for the disability in question, the examiner should clearly explain why that is so.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks. 

The examiner should opine as to whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and whether the service-connected disability significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Specifically, the examiner should describe any functional loss during flare-ups, the duration and frequency of such flare-ups, and describe any incapacitating exacerbations.
 
4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


